
	
		II
		109th CONGRESS
		2d Session
		S. 3497
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Kyl (for himself and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the exchange of certain Bureau of Land
		  Management land in Pima County, Arizona, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Las Cienegas Enhancement
			 Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Las
			 Cienegas National Conservation Area.
			(2)CountyThe
			 term County means Pima County, Arizona.
			(3)Federal
			 landThe term Federal land means the Sahuarita
			 parcel of land, as generally depicted on the map entitled Las Cienegas
			 Enhancement Act-Federal Land and dated May 8, 2006.
			(4)LandownerThe
			 term landowner means Las Cienegas Conservation, LLC.
			(5)Non-federal
			 landThe term non-Federal land means the
			 Empirita-Simonson parcel of land consisting of approximately 2,392 acres, as
			 generally depicted on the map entitled Las Cienegas Enhancement
			 Act-Non-Federal Land and dated May 8, 2006.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)Well
			 siteThe term well site means a well site
			 that—
				(A)consists of
			 approximately 98 acres of land located within the boundaries of the parcel of
			 non-Federal land; and
				(B)is described in
			 the instrument recorded in docket 12543, pages 5459–5465 of the official
			 records of the County.
				3.Land
			 exchange
			(a)In
			 generalIf the landowner offers to convey to the Secretary title
			 to the non-Federal land that is acceptable to the Secretary, the Secretary
			 shall—
				(1)accept the offer;
			 and
				(2)simultaneously
			 convey to the landowner all right, title, and interest of the United States in
			 and to the Federal land.
				(b)Valuation,
			 Appraisals, and Equalization
				(1)In
			 generalAs of the date of enactment of this Act, the value of the
			 Federal land and the non-Federal land—
					(A)shall be equal,
			 as determined by appraisals conducted in accordance with paragraph (2);
			 or
					(B)if not equal,
			 shall be equalized in accordance with paragraph (3).
					(2)Appraisals
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Federal land and the non-Federal land shall be appraised by an
			 independent, qualified appraiser that is agreed to by the Secretary and the
			 landowner.
					(B)RequirementsAn
			 appraisal under subparagraph (A) shall be—
						(i)conducted in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(ii)submitted to the
			 Secretary for approval.
						(3)Cash
			 equalization payments
					(A)In
			 generalIf the value of the Federal land and the non-Federal land
			 is not equal, the value may be equalized by—
						(i)the
			 Secretary by making a cash equalization payment to the landowner; or
						(ii)the landowner by
			 making a cash equalization payment to the Secretary.
						(B)AmountNotwithstanding
			 section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716(b)), the Secretary may accept a cash equalization payment under
			 subparagraph (A)(ii) in an amount that exceeds 25 percent of the value of the
			 Federal land.
					(C)Disposition and
			 use of proceeds
						(i)Disposition of
			 proceedsAny cash equalization payments received by the Secretary
			 under subparagraph (A)(ii) shall be deposited in the Federal Land Disposal
			 Account established by section 206(a) of the Federal Land Transaction
			 Facilitation Act (43 U.S.C. 2305(a)).
						(ii)Use of
			 proceedsAmounts deposited under clause (i) shall be available to
			 the Secretary, without further appropriation and until expended, for the
			 acquisition of land and interests in land in southern Arizona.
						(c)Conditions of
			 conveyance
				(1)In
			 generalAs a condition of the conveyance of the Federal land to
			 the landowner, the landowner shall—
					(A)pay the costs of
			 carrying out the exchange of the Federal land and the non-Federal land under
			 this section, including any direct costs relating to any environmental reviews
			 and any required mitigation of the Federal land;
					(B)enter into an
			 agreement with the County to convey to the County the well site; and
					(C)relinquish to the
			 County any water rights to the well site held by the landowner.
					(2)Valid existing
			 rightsThe exchange of Federal land and non-Federal land shall be
			 subject to any easements, rights-of-way, and other valid encumbrances in
			 existence on the date of enactment of this Act.
				(d)Legal
			 descriptionsThe Secretary and the landowner may mutually agree
			 to—
				(1)correct minor
			 errors in the legal descriptions of the Federal land and the non-Federal land;
			 or
				(2)make minor
			 adjustments to the boundaries of the Federal land and the non-Federal
			 land.
				(e)Deadline for
			 completion of exchangeIt is the intent of Congress that the land
			 exchange under this section shall be completed—
				(1)not later than 1
			 year after the date of enactment of this Act; or
				(2)if there is a
			 dispute with respect to the appraisal, not later than 90 days after the date on
			 which the dispute is resolved.
				4.Administration
			(a)Administration
			 of land acquired by the United StatesOn acquisition by the
			 Secretary, the non-Federal land shall—
				(1)become part of
			 the Conservation Area; and
				(2)be administered
			 by the Secretary in accordance with the laws applicable to national
			 conservation areas.
				(b)National
			 conservation area boundary adjustmentThe boundary of the
			 Conservation Area is modified to exclude the 40-acre tract of Bureau of Land
			 Management that is leased to the town of Elgin, Arizona, for a sanitary
			 landfill.
			(c)Road
			 accessNot later than 18 months after the date on which the
			 non-Federal land is acquired by the Secretary, the Secretary shall, in
			 accordance with section 507 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1767), provide to the Secretary of Agriculture a right-of-way
			 through the non-Federal land for motorized public road access to the boundary
			 of the Coronado National Forest.
			
